Citation Nr: 0127265	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  98-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 30 
percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right arm, Muscle Group VI, with 
traumatic arthritis, currently evaluated 30 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left arm, Muscle Group VI, with 
traumatic arthritis, currently evaluated 20 percent 
disabling. 

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1942 to January 1945, and had subsequent regular Philippine 
Army service from February 1945 to December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO decision which denied an increase in a 
30 percent rating for PTSD, denied an increase in a 30 
percent rating for residuals of a gunshot wound of the right 
arm, Muscle Group VI, with traumatic arthritis, denied an 
increase in a 20 percent rating for residuals of a gunshot 
wound of the left arm, Muscle Group VI, with traumatic 
arthritis, and denied a TDIU rating.  The veteran appealed 
each of these determinations.  A personal hearing was held 
before an RO hearing officer in July 1999.  A hearing was 
held before a member of the Board at the RO (i.e. a Travel 
Board hearing) in June 2001.

In June 2001, at his Travel Board hearing, the veteran 
submitted an additional medical record relevant to his 
claims; this record was not considered by the RO and not 
addressed in a supplemental statement of the case prior to 
the case being sent to the Board.  The veteran's case was 
certified to the Board in June 2001.  As the veteran has 
waived RO consideration of this evidence, it will be reviewed 
by the Board.  38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

2.  The residuals of a gunshot wound of the (dominant) right 
arm, Muscle Group VI, with traumatic arthritis are manifested 
by no more than a moderately severe injury to Muscle Group 
VI.

3.  The residuals of a gunshot wound of the (non-dominant) 
left arm, Muscle Group VI, with traumatic arthritis are 
manifested by no more than a moderately severe injury to 
Muscle Group VI.

4. The veteran's only established service-connected 
disabilities are PTSD (rated 30 percent), residuals of a 
gunshot wound of the right arm, Muscle Group VI, with 
traumatic arthritis (rated 30 percent), residuals of a 
gunshot wound of the left arm, Muscle Group VI, with 
traumatic arthritis (rated 20 percent), and malaria (rated 0 
percent).  He has completed two years of high school, has 
work experience as a farmer, and is unemployed.  His service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. § 4.130, Code 9411 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound of the (dominant) right arm, 
Muscle Group VI, with traumatic arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Code 
5306 (1997 and 2001).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the (non-dominant) left 
arm, Muscle Group VI, with traumatic arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Code 5306 (1997 and 2001).

4.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's established service-connected disabilities 
include PTSD, rated 30 percent disabling, residuals of a 
gunshot wound of the right arm, Muscle Group VI, with 
traumatic arthritis, rated 30 percent disabling, residuals of 
a gunshot wound of the left arm, Muscle Group VI, with 
traumatic arthritis, rated 20 percent disabling, and malaria, 
rated 0 percent disabling.

The veteran had recognized guerrilla service from October 
1942 to January 1945, and had subsequent regular Philippine 
Army service from February 1945 to December 1945.  A review 
of his service medical records shows that on February 1, 
1945, as a result of sniper fire, he received mild lacerated 
gunshot wounds which penetrated the posterior aspect of both 
elbows.  The veteran was treated with debridement and 
returned to duty in late February 1945.

At a July 1952 VA examination, the veteran complained of pain 
and weakness of both upper extremities.  The examiner noted 
that the veteran was right-handed.  On examination of the 
right arm, there was a scar from a penetrating gunshot wound 
of the right arm, lower third level, on the posterior medial 
aspect, which measured 2 1/4 by 3/4 inches.  The scar was 
depressed, non-adherent, and non-painful.  There was mild 
loss of muscle substance at the site of the scar.  There was 
no limitation of motion at the elbow and wrist joint, and no 
muscle atrophy of the arm and forearm.  The examiner 
indicated that there was a muscle injury of Group VI with 
manifestation, and hypoesthesia of the medial aspect of the 
lower third aspect of the arm, for the entire length of the 
forearm and little finger.  On examination of the left arm, 
there was a scar from a penetrating gunshot wound of the left 
arm, lower third level, on the posterior aspect, which 
measured 2 inches by 3/4 inches.  The scar was depressed, non-
adherent, and non-painful.  There was moderate loss of muscle 
substance at the site of the scar.  There was no limitation 
of motion at the elbow joint, and no muscle atrophy of the 
arm and forearm.  The examiner indicated that there was a 
muscle injury of Group VI with manifestation, and 
hypoesthesia for a 11/2-inch margin around the scar.  The 
diagnoses were residuals of a gunshot wound of the right arm, 
including a healed cicatrix, involvement of muscle group VI 
with manifestation, and hypoesthesia, and residuals of a 
gunshot wound of the left arm, including a healed cicatrix, 
involvement of Muscle Group VI with manifestation, and 
hypoesthesia.

In an August 1952 rating decision, the RO established service 
connection for residuals of a gunshot wound of the right 
(major) arm, muscle group VI, rated 10 percent disabling, and 
residuals of a gunshot wound of the left (minor) arm, muscle 
group VI, rated 10 percent disabling.  Service connection was 
also established for malaria, with a noncompensable 
evaluation.

By a statement dated in August 1965, the veteran said that 
his residuals of gunshot wounds of both arms caused him to be 
80 percent disabled from the performance of his occupation.  
He said he could no longer perform any manual labor and was 
unable to use his right arm.

At a December 1965 VA examination, the veteran complained of 
pain and numbness of both arms, swelling and trembling of the 
right arm especially during cold weather, loss of sensation 
of the right arm, numbness and stiffening of the right hand 
with an inability to straighten the fingers, and limitation 
of motion of the right hand.  On examination of the left arm, 
there was a scar grazing the posterior aspect of the distal 
third of the left arm, 21/2 inches above the olecranon process, 
slightly depressed, non-adherent, and non-painful, measuring 
2 inches by 1/2 inch.  There was a muscle injury involving the 
triceps brachii.  There was no limitation of motion of the 
left elbow, wrist, and hand.  On examination of the right 
arm, there was a scar grazing the posterior medial aspect of 
the distal third of the right arm, slightly depressed, non-
adherent, non-painful, measuring 2 inches by ? inches.  There 
was a muscle injury involving the triceps brachii.  There was 
limitation of motion of right shoulder abduction and flexion, 
from 0 to 90 degrees.  Range of motion of the right elbow was 
from 30 to 90 degrees.  Pronation and supination were normal.  
The diagnoses were residuals of a gunshot wound of the left 
arm, scar, healed, muscle injury involving the triceps 
brachii, and residuals of a gunshot wound of the right arm, 
scar, healed, muscle injury, involving the triceps brachii.  
A neurological examination was performed, and the veteran's 
right upper extremity was held semi-flexed at the elbow, and 
there was flexion contracture of the right middle, ring, and 
little fingers.  There was anesthesia and analgesia on the 
right upper extremity from the level of the upper third of 
the arm downward.  There was no atrophy of the thenar or 
hypothenar eminences, and the right ulnar nerve was felt to 
be intact at the olecranon fossa.  The examiner opined that 
the sensory findings and the position of the fingers and the 
rest of the upper limb pointed to a psychogenic problem 
rather than an organic condition.

At an August 1966 VA neuropsychiatric examination, the 
veteran's right upper extremity was held in full extension at 
the elbow.  There was flexion contracture of the right 
middle, ring, and little fingers.  The right thumb and 
forefingers were extended and had limited flexion.  The 
examiner opined that the veteran's condition was functional, 
and was a type of disorder arising out of life experience 
directly associated with sustained gunshot wounds of both 
arms.  He opined that the condition was psychogenic in 
etiology.  The examiner opined that the prognosis was good 
but that the contractures of the fingers might become 
permanent if the veteran were not properly treated.  The 
diagnosis was conversion reaction, chronic, moderate.

In an August 1966 rating decision, the RO established service 
connection for conversion reaction secondary to gunshot 
wounds of the right and left arms.  A 30 percent rating was 
assigned for this disability.

By a statement dated in August 1972, the veteran said that he 
was unable to engage in any gainful occupation due to his 
service-connected disabilities.  He reiterated his assertions 
by a statement dated in April 1973, and said he was 
permanently unable to work in a gainful occupation.

At a May 1991 VA neuropsychiatric examination, the veteran 
reported that he could not work, and that he stayed at home 
most of the time.  He said he was unable to help with the 
housework.  On examination, he was fairly groomed, alert and 
cooperative.  He complained of shortness of breath and loss 
of appetite.  The examiner indicated that the veteran's 
disabilities secondary to the gunshot wounds of his arms were 
static.  Some of his interphalangeal joints were slightly 
swollen and tender.  He could still sign his name with a 
ballpoint pen, using his right thumb and forefinger, and his 
handwriting was still fairly legible.  No morbid ideations 
were noted, his affect was appropriate and his mood was 
neutral.  He was fully oriented in three spheres.  Sensorium 
was clear, memory was intact, and judgment was fair.  No 
intellectual impairment was noted.  The diagnosis was 
moderate conversion reaction.

In January 1995, the veteran submitted an application for 
compensation or pension (VA Form 21-526).  He complained of 
blindness and residuals of wounds to both elbows.  He related 
that he was unemployed and last worked in 1947.  He said he 
completed two years of high school, and had no other 
education or training.

In April 1996, the veteran submitted claims for increased 
ratings for his service-connected disabilities.  He reported 
private medical treatment by Dr. Zapata since 1993 and by Dr. 
Resari since 1995.

At a June 1996 VA psychiatric examination, the veteran 
reported a history of gunshot wounds of both elbows during 
service in World War II, and said he also had multiple 
medical problems including heart disease, lung disease, 
arthritis in most of his joints, stomach pain, and 
hypertension.  The examiner noted that the veteran was a poor 
historian and was hard of hearing.  The veteran said he had 
been thinking about the war, his own injury, and the things 
he witnessed being done by the Japanese during the war.  He 
said he had sleeping problems since that time.  He asserted 
that because of his gunshot wounds, his hands had not been 
functional and he was unable to close his fingers.  He said 
he had not been able to work except during his earlier years.  
He said he was suffering, did not have restful sleep, 
sometimes had bad dreams, and felt sad, down, and depressed.  
He related that he had been married three times, and was 
separated from his last wife in 1987.  He said that he lived 
with other veterans.  The examiner noted that the veteran 
complained of chest pain and shortness of breath.  

On mental status examination, the veteran appeared his stated 
age of 84, was hard of hearing, and at times had difficulty 
understanding.  The examination was performed with the help 
of a translator.  The veteran was somewhat preoccupied with 
his multiple medical conditions.  His speech demonstrated no 
formal thought disorder, his affect was appropriate, he had 
no delusions or hallucinations, there were no suicidal or 
homicidal ideas, and he was alert and oriented to time, 
place, and person.  His memory was rather poor to recent 
events.  Abstract thinking was intact.  The Axis I diagnoses 
were dysthymia and residual symptoms of PTSD.  The global 
assessment of functioning (GAF) was 60.  The examiner noted 
that the veteran had insomnia and depressed mood, felt 
nervous, was worried about his health, and had some residual 
symptoms of PTSD.  The examiner opined that given the 
veteran's physical condition and his depressed mood and 
anxiety, his ability to have improvement was grossly 
impaired.  He was found to be competent to handle his funds.

At a June 1996 VA orthopedic examination, the veteran 
complained of increasing pain in both extremities and an 
inability to flex his forearms, more marked on the right 
side.  On examination of the right elbow, there was extension 
to 10 degrees with pain, flexion to 35 degrees with pain, 
pronation of 60 degrees with pain, and supination of 35 
degrees with pain.  On examination of the left elbow, there 
was extension to 0 degrees, flexion to 40 degrees with pain, 
pronation to 65 degrees, and supination to 40 degrees.  The 
examiner found no tissue loss, no muscle penetration, no 
significant scars, no adhesions, and no damage to the 
tendons.  The examiner noted that the veteran complained of 
right elbow pain, the etiology of which was unclear.  The 
veteran's strength was very poor, more marked on the right 
side.  The veteran did not have full range of motion in his 
upper extremities even when gravity and all resistance were 
eliminated.  There was evidence of pain, and no evidence of 
muscle hernia.  The diagnoses were history of shrapnel wound 
injury to the muscles of both upper extremities with 
subsequent limitation of flexion, pronation and supination 
bilaterally, even when gravity and resistance were 
eliminated.  Muscle strength was very poor in both upper 
extremities, more marked on the right side.

By a statement dated in November 1996, the veteran reported 
private medical treatment since May 1993 by Drs. Zapata and 
Lekht.

VA medical records dated in 1996 do not reflect treatment for 
residuals of gunshot wounds of the arms or for a psychiatric 
disorder.  Such records show that the veteran was diagnosed 
with cholelithiasis, degenerative changes of the thoracic 
spine, and dextroscoliosis.

By a statement dated in March 1997, a private physician, Z. 
Lekht, MD, indicated that the veteran had been treated at the 
Burbank Health Center since November 1996 for status post 
gunshot wounds of both elbows with residual contractures of 
the fingers on both sides and an inability to flex the 
fingers, chronic low back pain and lumbar radiculopathy, 
coronary artery disease and congestive heart failure, 
osteoarthritis with involvement of almost all joints, most 
pronounced in both elbows, and chronic vertebro-basilar 
insufficiency with persistent dizziness.

In an April 1997 rating decision, the RO assigned a 30 
percent rating for residuals of a gunshot wound of the right 
arm, Muscle Group VI, with traumatic arthritis, assigned a 20 
percent rating for residuals of a gunshot wound of the left 
arm, Muscle Group VI, with traumatic arthritis, 
recharacterized the veteran's service-connected psychiatric 
disorder as PTSD, and confirmed and continued the 30 percent 
rating for this disorder.

In May 1997, the veteran submitted a claim for a TDIU rating, 
and said he could no longer do any work at his present age.  
In August 1997, he submitted an application for increased 
compensation based on unemployability.  He said all of his 
service-connected disabilities prevented him from securing or 
following any substantially gainful occupation.  He said his 
disability affected full-time employment in 1993, he last 
worked full-time in 1992, and he became too disabled to work 
in 1993.  He stated that he most he ever earned in one year 
was $100, when he was a "tenant" in 1992.  He said that he 
was a self-employed "tenant" from 1991 to 1992, and his 
earnings were marginal.  He said he completed two years of 
high school, and had no additional education or training.

In September 1997, the RO received private medical records 
from Dr. Zapata dated from 1994 to 1995.  Such records 
reflect outpatient treatment for cervical spondylosis, 
degenerative joint disease, right elbow pain, a pulmonary 
nodule, rhinitis, and a gunshot wound to the right leg.  Such 
records are negative for treatment of a psychiatric disorder.

In September 1997, the RO received VA medical records dated 
from 1996 to 1997.  Such records reflect treatment for a 
variety of conditions including gouty arthritis of the left 
knee, iron deficiency anemia, mild chronic renal failure, and 
hypertension.  Such records are negative for treatment of 
residuals of gunshot wounds of the arms, and negative for 
treatment of a psychiatric disorder.

In October 1997, the veteran reported multiple complaints, 
including back pains, heart problems, arthritis in the upper 
and lower extremities, poor vision due to cataracts, easy 
fatigability, shortness of breath, impotence, and high blood 
pressure.  He did not report any psychiatric symptoms.

An October 1997 X-ray study of both elbows showed bilateral 
osteoarthritis of the elbows, more severe on the left.

At an October 1997 VA psychiatric examination, the veteran 
complained of multiple somatic pains.  The examiner noted 
that the veteran was preoccupied with his medical conditions 
and the sequelae of his war wounds.  The veteran reported 
difficulty falling asleep and complained of occasional 
disturbing dreams.  He said he felt depressed and sad at 
times.  He said he lived with other veterans.  The examiner 
noted that the veteran was a very poor historian due to 
language difficulties, increasing memory impairment, and 
hearing impairment.  The examiner noted that the veteran's 
reported PTSD symptoms mostly related to sleep difficulties, 
including insomnia, disturbed sleep, and nightmares.  He also 
noted that the veteran was reportedly unable to work steadily 
while he was under the influence of his PTSD symptoms.  The 
examiner noted that the veteran reported that he was unable 
to work and had been unable to work for quite some time.  It 
was noted that the veteran still thought about World War II 
and still suffered from some of the residuals of the wounds 
he suffered at that time.  On mental status examination, the 
examiner noted that the veteran looked his stated age of 84.  
He was frail and rather at a loss during the interview.  He 
had great difficulties in hearing and had a communication 
problem.  There was no formal thought disorder and no 
delusions or hallucinations.  The veteran was extremely 
preoccupied by his multiple medical conditions.  He was alert 
and oriented to time, place, and person, but his memory was 
very poor for recent events.  The examiner stated that the 
veteran reported that he occasionally had difficulty 
remembering where he left things, but otherwise seemed to be 
able to take care of himself.  The Axis I diagnosis was 
residual symptoms of PTSD.  The Axis III diagnoses were 
multiple medical problems, gunshot wound in both elbows, 
arthritis, and hypertension.  The GAF was 50-41.  

The examiner stated that the veteran was preoccupied by his 
medical and financial problems, and his memory and other 
cognitive difficulties made it extremely difficult for him to 
do anything other than look after himself in an elementary 
manner.  He indicated that the veteran's affective symptoms 
in terms of anxiety and depression continued, his affect was 
appropriate, his mood was sad, and he had intrusive thoughts 
every now and then about his wounds and war experiences.  He 
was also preoccupied by medical and financial problems.  The 
veteran was able to develop interpersonal relationships; 
hence his ability to get along with his friends and live with 
them in the same building.  The examiner opined that due to 
the veteran's age, residual symptoms of PTSD, and his 
progressing cognitive problems, especially in terms of 
memory, the veteran was not able to do anything more than 
simply look after himself.  He was found to be competent for 
VA purposes.

At a December 1997 VA general medical examination, the 
examiner noted that the veteran was an extremely poor 
historian and had difficulty understanding many questions 
which were asked of him.  He noted that he had carefully 
reviewed the veteran's claims file.  The veteran reported 
that he was shot through both upper arms during service, and 
complained of residual effects of these injuries such as pain 
in the elbows, wrists, and hands.  His major complaint was 
pain and weakness, and an inability to flex his hands since 
being shot.  He also complained of decreased hearing, vision 
problems secondary to cataracts, chronic backache, history of 
chronic renal failure, and anemia.  The veteran reported that 
after the war, his wounds healed and he did better until the 
period from approximately age 60 to the present, when his 
wound residuals worsened considerably.  He reported that he 
was married twice, and both wives were deceased.  He said he 
had seven children, and that he currently lived in a one-
bedroom apartment with five other veterans.  He stated that 
he currently received Supplemental Security Income (SSI) from 
the Social Security Administration.  He reported that he was 
previously a farmer, although he did not do much of the work 
himself since he was unable to work secondary to arm 
weakness.  He said he formerly directed his children to do 
the work.  

On examination, the veteran was frail, slightly built, and 
right-handed.  On musculoskeletal examination, he had great 
difficulty removing his jacket and shirt primarily because of 
weakness of the upper extremities, and limitation of motion 
of the wrists, fingers, and elbows.  On examination of the 
right elbow, there were no gross deformities of the elbow.  
Flexion was performed to 130 degrees with pain in the elbow 
at 125 degrees.  Extension was performed to 0 degrees.  
Strength was 1/5.  There was crepitation on motion of the 
right elbow.  There was a well-healed scar over the right 
biceps which was non-adherent to the underlying muscle 
tissue.  On examination of the left upper extremity, strength 
was 2/5.  On examination of the left elbow, extension was 
performed to +5 degrees and flexion was performed to 90 
degrees with a great deal of pain complained of during the 
examination.  The examiner indicated that strength was 1/5.  
There were no gross bony abnormalities of the elbow and 
wrist, although the veteran's finger joints were somewhat 
gnarled, leading the examiner to believe that the veteran 
might have rheumatoid features to his arthritis.  On 
neurological examination, deep tendon reflexes were 1+ in 
both upper extremities.  The diagnoses were iron deficiency 
anemia, microcytic, hypochromic, mild chronic renal failure, 
gouty arthritis of the left knee, decreased range of motion 
most likely secondary to arthritis in the right knee, early 
congestive heart failure, malnourishment, moderate decrease 
in range of motion of both wrists, hands, and elbows, 
cataracts leading to decreased vision bilaterally, and 
decreased auditory acuity.

The examiner stated that it was obvious that this frail, 
malnourished, and obviously depressed veteran was 
unemployable.  He opined that the primary cause of the 
weakness of the upper extremities was likely secondary to the 
gunshot wounds he sustained.  However, due to the veteran's 
advanced age, it was unlikely that the totality of his 
current disabilities, especially those of decreased range of 
motion of the knees and hands, was due solely to the in-
service trauma.  He said he was sure that the gunshot wounds 
sustained in 1943 were not the sole cause of the veteran's 
current disabilities.  He stated that even if the veteran had 
not sustained any injuries in the war, his age, cataracts, 
decreased hearing and eyesight as well as his congestive 
heart failure and gouty arthritis of the left knee would 
preclude any ability to work.

By a statement dated in June 1998, the veteran asserted that 
his PTSD was 50 percent disabling, and that he was entitled 
to a TDIU rating.  By a statement dated in September 1998, he 
reiterated many of his assertions.  He contended that an 
extraschedular rating should be applied as his case was 
exceptional.

At a July 1999 RO hearing, the veteran said that his 
nightmares had increased lately.  He said he had no 
relationships with people, and he kept to himself.  He 
reported treatment by Dr. Zapata and at the Burbank Health 
Center.  He reported VA treatment in 1998 or 1997.  He said 
his arms were painful.

In August 1999, the RO received partially duplicative VA 
medical records dated from 1996 to 1998.  Such records are 
negative for treatment of gunshot wounds of the arms, and 
negative for treatment of PTSD.  An October 1998 treatment 
note shows that testing revealed that the veteran was at high 
risk for major depression.  He said he last worked in 1940, 
and worked as an overseer of land.  He said he had not worked 
since the war.  He said that he had arthritis because he was 
old.

In September 1999, the RO received private medical records 
from Dr. Zapata dated from 1998 to 1999.  Such records 
reflect treatment for a variety of conditions, including an 
upper respiratory infection, back pain diagnosed as 
degenerative joint disease, anemia, dyspepsia, benign 
prostatic hypertrophy, a urinary tract infection, insomnia, 
history of cholelithiasis, degenerative joint disease of the 
knees, and rule out coronary artery disease.  In December 
1998 the veteran was treated for complaints of right shoulder 
and elbow pain.  The diagnoses were degenerative joint 
disease of the right shoulder and anemia.  Such records are 
negative for treatment of PTSD.

At a June 2001 Travel Board hearing, the veteran reiterated 
many of his assertions.  He said he had nightmares of combat 
and sometimes shouted in his sleep.  He stated that the 
nightmares occurred at least once a week, and that he only 
slept from one o'clock to four o'clock in the morning.  The 
veteran's son testified that the veteran shouted in his sleep 
almost every night, and that his father often talked about 
the same topic, specifically his disabilities, especially 
when he had pain in his arms.  He said that the veteran was 
not receiving treatment for PTSD, but only for his arm 
conditions.  He stated that the veteran took sleeping pills 
when he had difficulty sleeping, and that the veteran had not 
been treated at the VA outpatient clinic for a long time.  
The veteran testified that he had pain in both arms, he was 
unable to carry heavy objects, he had difficulty gripping 
objects, and he could only raise his arms to the shoulder.  
He said his right arm was more painful than his left.  He 
stated that he had difficulty carrying pillows or light 
plates, and that he needed assistance to drink a glass of 
water.  He said he took pain medication for his arm 
disabilities.  The veteran testified that he completed one 
year of high school, and worked as a farmer after service.  
He first said he stopped farming more than ten years ago, and 
then stated that he last farmed in 1965.  He asserted that 
his disabilities were getting worse.

At the hearing, the veteran submitted a letter dated in June 
2001 from a private physician, V. D. Apostol, MD.  Dr. 
Apostol said he had treated the veteran since January 2001 
for multiple complaints.  He stated that the veteran reported 
that he was unable to flex his fingers or hold a small glass 
of water due to bullet wounds in both elbow joints.  The 
veteran said he could not extend his upper extremities 
laterally and upwards due to pain radiating from his elbow 
bullet injury.  He also complained of neck pain, diminution 
of hearing acuity, atherosclerotic disease, and anorexia.

By a written presentation dated in September 2001, the 
veteran's representative asserted that the veteran's service-
connected disabilities are more disabling than currently 
evaluated, and that he was unable to work as a result of such 
disabilities.  He asserted that the residuals of gunshot 
wounds of the right and left arms were manifested by severe 
functional loss.

II.  Analysis

The veteran contends that his service-connected PTSD, 
residuals of a gunshot wound of the right arm, Muscle Group 
VI, with traumatic arthritis, and residuals of a gunshot 
wound of the left arm, Muscle Group VI, with traumatic 
arthritis, are more disabling than currently evaluated, and 
that he is unemployable as a result of his service-connected 
disabilities.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Among other things, the Act and 
implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to its duty-to-assist obligation.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claims for 
increased ratings and for a TDIU rating.  38 U.S.C.A. §§ 
5103, 5103A (West 1991 & Supp. 2001).  Medical treatment 
records identified by the veteran have been obtained, and he 
has been afforded multiple VA examinations.  Importantly, at 
a Travel Board hearing in June 2001, the veteran reported 
that he was not currently receiving psychiatric treatment, 
and he submitted a statement by a private doctor who was 
treating him for his medical conditions. 

In addition, the veteran has reported that he receives SSI 
from the Social Security Administration.  He has not reported 
that such benefits were awarded based on disability, rather 
than on his age.  Any medical records held by this 
Administration would therefore not be pertinent to the 
veteran's claims for increased benefits.  Thus, no useful 
purpose would be served by obtaining these records.  While 
the veteran's entire medical history must be borne in mind in 
rating a service-connected disability (See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

A.  Increased Rating for PTSD 

PTSD is evaluated under the criteria of 38 C.F.R. § 4.130, 
Code 9411.  Under this code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (2001).

The 1991-2001 medical treatment and examination reports show 
the veteran has not been hospitalized for PTSD, and that he 
is not currently receiving treatment for PTSD.

At a May 1991 VA neuropsychiatric examination, the veteran 
was diagnosed with moderate conversion reaction.  At a June 
1996 VA psychiatric examination, the veteran's speech 
demonstrated no formal thought disorder, his affect was 
appropriate, he had no delusions or hallucinations, there 
were no suicidal or homicidal ideas, and he was alert and 
oriented to time, place, and person.  His memory was rather 
poor to recent events.  Abstract thinking was intact.  The 
Axis I diagnoses were dysthymia and residual symptoms of 
PTSD.  The GAF was 60.  The examiner noted that the veteran 
had insomnia and depressed mood, felt nervous, was worried 
about his health, and had some residual symptoms of PTSD.

At the most recent VA psychiatric examination, in October 
1997, the examiner noted that the veteran's reported PTSD 
symptoms mostly related to sleep difficulties, including 
insomnia, disturbed sleep, and nightmares.  He also noted 
that the veteran was reportedly unable to work steadily while 
he was under the influence of his PTSD symptoms.  The 
examiner noted that the veteran reported that he was unable 
to work and had been unable to work for quite some time.  On 
mental status examination, there was no formal thought 
disorder and no delusions or hallucinations.  The veteran was 
extremely preoccupied by his multiple medical conditions.  He 
was alert and oriented to time, place, and person, but his 
memory was very poor for recent events.  The examiner stated 
that the veteran reported that he occasionally had difficulty 
remembering where he left things, but otherwise seemed to be 
able to take care of himself.  The Axis I diagnosis was 
residual symptoms of PTSD.  The Axis III diagnoses were 
multiple medical problems, gunshot wound in both elbows, 
arthritis, and hypertension.  The GAF was 50-41.  

The examiner stated that the veteran was preoccupied by his 
medical and financial problems, and his memory and other 
cognitive difficulties made it extremely difficult for him to 
do anything other than look after himself in an elementary 
manner.  He indicated that the veteran's affective symptoms 
in terms of anxiety and depression continued, his affect was 
appropriate, his mood was sad, and he had intrusive thoughts 
every now and then about his wounds and war experiences.  He 
was also preoccupied by medical and financial problems.  The 
veteran was able to develop interpersonal relationships; 
hence his ability to get along with his friends and live with 
them in the same building.  The examiner opined that due to 
the veteran's age, residual symptoms of PTSD, and his 
progressing cognitive problems, especially in terms of 
memory, the veteran was not able to do anything more than 
simply look after himself. 

The evidence shows that the veteran has non-service-connected 
dysthymia and memory and other cognitive disabilities in 
addition to his service-connected PTSD.  The Board notes that 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is not permitted.  38 C.F.R. § 4.14 
(2001).

The medical evidence shows that the veteran's service-
connected PTSD is primarily manifested by sleep impairment 
and nightmares, and occasional intrusive thoughts.  The 
veteran is not currently receiving treatment for PTSD, and 
does not take medication for the condition.  The veteran 
recently lived with several other friends, and currently 
appears to have a good relationship with his son.  Although 
doctors have indicated that the veteran is unable to work, 
such inability has not been shown to be solely due to 
service-connected PTSD.  The Board finds that the weight of 
the evidence shows no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). The extent of symptoms and the 
associated occupational and social impairment, as described 
in the code for a 50 percent rating, are not demonstrated.  
Under the rating criteria of Code 9411, the PTSD disability 
picture more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted.  38 C.F.R. § 4.7 (2001).

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD does 
not warrant a rating greater than 30 percent.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating higher than 30 percent for PTSD must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

B.  Increased Ratings for Residuals of Gunshot Wounds of the 
Right and Left Arms, Muscle Group VI, with Traumatic 
Arthritis 

The veteran is evaluated for residuals of a gunshot wound of 
the right and left arms, Muscle Group VI, with traumatic 
arthritis under 38 C.F.R. § 4.73, Diagnostic Code 5306, for 
injury to muscle group (MG) VI, the muscles that function to 
extend the elbow and stabilize the shoulder joint.  These 
muscles consist of the triceps and anconeus.  Regulations 
concerning rating muscle injuries were revised effective July 
3, 1997, but there were no material changes to Code 5306.  
See 62 Fed. Reg. 30235-30240 (1997).  Under the criteria set 
forth in Code 5306, a moderately severe disability of the 
dominant arm warrants a 30 percent rating, and a severe 
disability of the dominant arm warrants a 40 percent rating.  
A moderately severe disability of the non-dominant arm 
warrants a 20 percent rating, and a severe disability of the 
non-dominant arm warrants a 30 percent rating.  The veteran's 
residuals of a gunshot wound of the right (dominant) arm are 
currently evaluated as 30 percent disabling (moderately 
severe).  The veteran's residuals of a gunshot wound of the 
left (non-dominant) arm are currently evaluated as 20 percent 
disabling (moderately severe).

The factors to be considered in evaluating residuals of a 
gunshot wound are listed in 38 C.F.R. § 4.56.  Information in 
this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  (38 C.F.R. § 4.56 
was also subject to minor revisions, effective July 3, 1997, 
but there were no substantive changes to this regulation.  
See 62 Fed. Reg. 30235- 30240 (1997).)

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be moderate loss of deep fascia, or 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56 (2001).

"Severe" disability results from through and through or 
deep penetrating wounds with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The record must 
show a history and complaints similar to those required for a 
moderately severe disability, but in aggravated form.  
Objective findings include extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of the missile.  Palpation should 
demonstrate moderate or extensive loss of deep fascia or of 
muscle substance.  There may be soft or flabby muscles in the 
wound area, and the muscles may not swell or harden normally 
in contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56 
(2001).

The historical and recent medical records to include VA 
examinations in 1991, 1996, and 1997 show that the veteran is 
right-handed, and had residual muscle impairment in the 
posterior upper arms as the result of penetrating gunshot 
wounds of the posterior aspect of both elbows in service.  
Within a month of the injury, the veteran returned to duty.  
Following service in 1952, there was mild loss of muscle 
substance in the area of the scar on the right arm, moderate 
loss of muscle substance in the area of the scar on the left 
arm, and no evidence of muscle atrophy in either arm.  
Involvement of Muscle Group VI was noted.  Subsequent medical 
records show that the veteran complained of numbness in his 
arms and an inability to use the fingers of his right hand, 
and after physical examination, he was diagnosed with a 
psychogenic condition and conversion reaction.  At a 1996 VA 
orthopedic examination, the examiner found no tissue loss, no 
muscle penetration, no significant scars, no adhesions, and 
no damage to the tendons.  Strength of the arms was very 
poor.  At a December 1997 VA examination, the examiner opined 
that 
the primary cause of the weakness of the veteran's upper 
extremities was likely secondary to the gunshot wounds he 
sustained, and that he was sure that the gunshot wounds 
sustained in 1943 were not the sole cause of the veteran's 
current disabilities, particularly with respect to his 
decreased range of motion of the hands.  The Board notes that 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is not permitted.  38 C.F.R. § 4.14 
(2001).

The complaints and findings regarding the veteran's gunshot 
wounds of both arms more closely approximate the criteria for 
a moderately severe muscle disability than those for a severe 
muscle disability.  While the veteran's gunshot wounds to the 
elbow were penetrating, and treated with debridement, they 
were described at the time as mild lacerated wounds.  The 
historical evidence does not show that the veteran's wounds 
were of severe grade when initially treated, that he was 
hospitalized for a prolonged period, that there was a 
consistent record of complaint of the cardinal symptoms of 
muscle wounds, or that he was unable to keep up with work 
requirements following service solely as a result of the 
bilateral arm disabilities.  Moreover, there is no objective 
evidence of ragged, depressed, and adherent scars, loss of 
deep fascia or muscle substance, or atrophy.  Accordingly, 
the Board finds that the residuals of a gunshot wound of the 
right arm, Muscle Group VI, with traumatic arthritis are 
properly rated as 30 percent disabling under Code 5306, and 
that the residuals of a gunshot wound of the left arm, Muscle 
Group VI are properly rated as 20 percent disabling under 
Code 5306.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 30 
percent rating for residuals of a gunshot wound of the right 
arm, Muscle Group VI, with traumatic arthritis, and is 
against the claim for an increase in the 20 percent rating 
for residuals of a gunshot wound of the left arm, Muscle 
Group VI.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

C.  TDIU Rating 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2001).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2001).

The veteran's only service-connected disabilities are PTSD, 
rated 30 percent disabling, residuals of a gunshot wound of 
the right arm, Muscle Group VI, with traumatic arthritis, 
rated 30 percent disabling, residuals of a gunshot wound of 
the left arm, Muscle Group VI, with traumatic arthritis, 
rated 20 percent disabling, and malaria, rated 0 percent 
disabling, for a combined disability rating of 60 percent.  
The veteran does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Medical records from recent years primarily reflect ongoing 
treatment for multiple non-service-connected disabilities.  
Such records reflect little in the way of treatment for the 
service-connected PTSD, residuals of a gunshot wound of the 
right arm, Muscle Group VI, with traumatic arthritis, 
residuals of a gunshot wound of the left arm, Muscle Group 
VI, or malaria.  At a December 1997 VA examination, the 
examiner stated that it was obvious that this frail, 
malnourished, and obviously depressed veteran was 
unemployable.  He stated that even if the veteran had not 
sustained any injuries in the war, his age, cataracts, 
decreased hearing and eyesight as well as his congestive 
heart failure and gouty arthritis of the left knee would 
preclude any ability to work.  The veteran has also been 
diagnosed with cognitive problems.  The Board notes that the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14 (2001).  There 
is no medical opinion that the veteran is unable to work due 
only to his service-connected disabilities.

The veteran has completed two years of high school and has 
previous work experience as a farmer and a "tenant."  The 
veteran first asserted that he was too disabled to work in 
August 1972.  In 1997, he said he could no longer work at his 
present age, that his service-connected disabilities affected 
full-time employment in 1993, he last worked full-time in 
1992, and he became too disabled to work in 1993.  Although 
there are conflicting statements in the record, it appears 
that the veteran has not worked in many years.  Governing 
regulation provides that age may not be considered as a 
factor in evaluating service-connected disability, and 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total disability rating.  38 C.F.R. § 4.19 
(2001).  Although the medical evidence shows that the veteran 
is unable to work, there is no probative evidence in the 
record to suggest that he is incapable of performing his 
previous work, or other forms of similar work, due solely to 
the established service-connected disabilities of PTSD, 
residuals of a gunshot wound of the right arm, Muscle Group 
VI, with traumatic arthritis, residuals of a gunshot wound of 
the left arm, Muscle Group VI, and malaria.  While his 
service-connected disabilities may limit him when performing 
some forms of work, they do not prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).


ORDER

An increased rating for PTSD is denied.

An increased rating for residuals of a gunshot wound of the 
right arm, Muscle Group VI, with traumatic arthritis is 
denied.

An increased rating for residuals of a gunshot wound of the 
left arm, Muscle Group VI is denied.

A TDIU rating is denied. 


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

